2 Ill. App. 2d 281 (1954)
119 N.E.2d 451
People of State of Illinois, Defendant in Error,
v.
James Jacks, Plaintiff in Error.
Gen. No. 46,297.
Illinois Appellate Court.
Opinion filed March 23, 1954.
Released for publication June 2, 1954.
*282 Francis D. McGuire, for plaintiff in error.
John Gutknecht, State's Attorney of Cook county, for defendant in error.
John T. Gallagher, Rudolph L. Janega, Arthur F. Manning, and Frank G. Whalen, Assistant State's Attorneys, of counsel.
(Abstract of Decision.)
Opinion by PRESIDING JUSTICE SCHWARTZ.
Judgment affirmed.
Not to be published in full.